Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered June 25, 2003, convicting him of promoting prison contraband in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention on appeal, he was not denied his right to a speedy trial pursuant to CPL 30.30 (see People v Anderson, 66 NY2d 529 [1985]; People v Miller, 298 AD2d 409 [2002]). Further, the People established a sufficient chain of custody for the so-called “shank” entered into evidence *396during trial (see People v Julian, 41 NY2d 340 [1977]; People v Connelly, 35 NY2d 171 [1974]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions are without merit. H. Miller, J.P., Cozier, Ritter and Dillon, JJ., concur.